 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY TYRONE CAMPBELL, SR.,                     Case No. 1:14-cv-00918-LJO-BAM (PC)
12                       Plaintiff,                     ORDER REQUIRING PLAINTIFF TO FILE
                                                        OPPOSITION OR STATEMENT OF NON-
13           v.                                         OPPOSITION TO DEFENDANT’S MOTION
                                                        FOR SUMMARY JUDGMENT
14    P. DICKEY,
                                                        (ECF No. 61)
15                       Defendant.
                                                        TWENTY-ONE (21) DAY DEADLINE
16

17          Plaintiff Anthony Tyrone Campbell, Sr. is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On October 24, 2019, Defendant P. Dickey filed and served a motion for summary

20   judgment. (ECF No. 61.) Plaintiff was provided with notice of the requirements for opposing a

21   motion for summary judgment. Woods v. Carey, 684 F.3d 934 (9th Cir. 2012); Rand v. Rowland,

22   154 F.3d 952, 957 (9th Cir.1988); Klingele v. Eikenberry, 849 F.2d 409, 411–12 (9th Cir.1988).

23   (ECF No. 61-5.)

24          Plaintiff’s response to Defendant’s motion for summary judgment was due on or before

25   November 18, 2019. However, Plaintiff has not filed an opposition, or a statement of non-

26   opposition, to Defendant’s summary judgment motion. Additionally, Plaintiff has not otherwise

27   communicated with the Court.

28   ///
                                                       1
 1          Accordingly, pursuant to Local Rule 230(l), Plaintiff is HEREBY ORDERED to file an

 2   opposition, or a statement of non-opposition, to Defendant’s motion for summary judgment

 3   within twenty-one (21) days from the date of service of this order. Plaintiff is warned that the

 4   failure to comply with this order will result in a recommendation to dismiss this action for

 5   failure to prosecute and failure to obey a court order.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    December 3, 2019                          /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
